                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

                                       :
EUGENE SCALIA, Secretary,
United States Department of Labor :

      v.                               : Civil Action No. DKC 18-2427

                                       :
LOVING CARE SERVICES, INC.,
et al.                                 :

                          MEMORANDUM OPINION

      Presently pending and ready for resolution in this Fair Labor

Standards Act of 1938 (“FLSA”) case are a motion filed by Plaintiff

Secretary of the United States Department of Labor (“the Secretary”

or “DOL”)1 for sanctions, (ECF No. 65), Defendants’ motion for

partial summary judgment, (ECF No. 67), and Plaintiff’s motion to

approve and enter consent judgment.          (ECF No. 71).    Although the

court’s approval of the consent judgment agreed to by the Secretary

and Defendants Loving Care Nursing Services, LLC (“Loving Care”)

and   Bernadette    Nwanguma   (“Ms.       Nwanguma”)   is   not   actually

necessary, this motion will be granted, and the Consent Judgment

entered.     Its entrance moots the two pending motions, which will

be denied.




      1The original complaint was filed in the name of R. Alexander
Acosta as then Secretary of Labor. Patrick Pizzella became the
Acting Secretary on July 20, 2019, and was himself replaced by
Eugene Scalia. Pursuant to Fed.R.Civ.P. 25(d), each successive
Secretary is automatically substituted as Plaintiff.
I.   Background

     Loving Care is a corporation organized under Maryland law

with a principal place of business in Pikesville, Maryland.     It

employs various health care professionals, such as nurses, to

provide for the sick and elderly at nursing homes.    Ms. Nwanguma

is, and was at the relevant period, the owner and day-to-day

manager of Loving Care.     From at least September 9, 2013 to

January 6, 2018, Loving Care employed numerous individuals as

healthcare professionals.

     The DOL alleges that, during this period, Loving Care did not

properly compensate its healthcare professionals at the “one and

one-half times their regular rates” owed to them for work done

over forty hours in each workweek.     It is also alleged that it

did not “make, keep, and preserve adequate and accurate records”

under § 11(c) and § 15 (a)(5) of the Act.    To provide relief to

the affected employees, the Secretary brought a complaint to enjoin

Loving Care and Ms. Nwanguma, both in her individual capacity and

as owner, manager and corporate officer of Loving Care, from

violating the provisions of §§ 7, 11(c), 15(a)(2), and 15(a)(5) of

the FLSA, 29 U.S.C. § 201, et seq.   The Secretary also moved for

judgment against Defendants for the “total amount of back wage

compensation” found to “be due to any former or current employees”




                                2
and “an equal amount due the employees of Defendants in liquidated

damages.”   (ECF No. 1).

      The court granted Plaintiff’s unopposed motion for leave to

file an amended complaint on January 1, 2019, (ECF No. 13).2           Over

the next several months, several discovery disputes arose which

culminated on October 5, 2020 with the Secretary filing a motion

for   sanctions   against   Defendants   for   failing   to   appear    at

depositions.   (ECF No. 65).   The same day Magistrate Judge Gesner

ordered Defendants to respond to this motion within fourteen days,

although she noted that Defendants were excused from attending a

deposition the next day.     (ECF No. 66).     Rather than respond to

the motion for sanctions, on October 8, 2020, Defendants filed a

motion for partial summary judgment, arguing that the Secretary

legally is not entitled to seek: 1: a restitutionary injunction

for both unpaid wages and liquidated damages under 29 U.S.C. §

217, or 2: to seek both legal relief under 29 U.S.C. § 216(c), and

a restitutionary injunction under 29 U.S.C. § 217 for the same

alleged FLSA violation, as these remedies are mutually exclusive.

(ECF No. 67).     With these motions still pending, the parties

submitted a joint status report on October 13, 2020, explaining

that they had agreed to a consent judgment to resolve the case,




      2The amended complaint added some background information on
Defendants but contained the same central allegations as the
original. (ECF No. 14).
                                   3
“subject to the Court’s approval,” which would moot the two pending

motions.   (ECF No. 70).

II.   Analysis

           Congress enacted the FLSA to protect workers
           from the poor wages and long hours that can
           result from significant inequalities in
           bargaining   power   between   employers   and
           employees.   To   that  end,   the   statute’s
           provisions are mandatory and generally are not
           subject to bargaining, waiver, or modification
           by contract or settlement. See Brooklyn Sav.
           Bank v. O'Neil, 324 U.S. 697, 706 (1945)

Saint-Preux v. Kiddies Kollege Christian Ctr., Inc., No. PWG-16-

3276, 2017 WL 2693484, at *1 (D.Md. June 21, 2017).

           Under   the   Act,   “there   is  a    judicial
           prohibition against the unsupervised waiver or
           settlement of claims.” Taylor v. Progress
           Energy, Inc. (“Taylor II”), 493 F.3d 454, 460
           (4th Cir.2007) (citing D.A. Schulte, Inc. v.
           Gangi, 328 U.S. 108, 114–16, 66 S.Ct. 925, 90
           L.Ed. 1114 (1946)). Courts implemented this
           prohibition    out   of   concern    that   the
           “inequality of bargaining power” between
           employer   and   employee   could   result   in
           settlements for less than the statutory
           minimums. Brooklyn Sav. Bank v. O'Neil, 324
           U.S. 697, 708, 65 S.Ct. 895, 89 L.Ed. 1296
           (1945). Allowing private settlements for less
           than the statutory minimums would frustrate
           the statute’s objectives, while allowing
           employers to use “settlement discounts” to
           evade the FLSA. Taylor II, 493 F.3d at 460.
           Settlement, however, is not entirely forbidden
           in FLSA cases; “[c]laims for FLSA violations
           can, of course, be settled when the settlement
           is supervised by the [Department of Labor] or
           a court.” Taylor v. Progress Energy, Inc.
           (“Taylor I ”), 415 F.3d 364, 374 (4th
           Cir.2005); see also Poulin v. Gen. Dynamics
           Shared Res., Inc., No. 3:09–cv–00058, 2010 WL
           1655962, at *2 (W.D.Va. Apr. 23, 2010) (“FLSA

                                 4
          claims can be waived by either of the two
          statutory exceptions to the general rule
          against waiver.”).

Lopez v. NTI, LLC, 748 F. Supp. 2d 471, 476 (D.Md. 2010).

     The parties have submitted a proposed consent decree without

explicitly explaining whether it encompasses all of the potential

wages owed, or whether it involves a compromise of the claims.

Nevertheless, the settlement is being supervised by the DOL.

Consent decrees reached with a defendant under DOL supervision

pursuant to 29 U.S.C. § 216(c) do not need court approval.    The

concerns inherent in private settlements are not present when the

Secretary sues an employer on behalf of employees and fully

supervises a settlement pursuant to 29 U.S.C. § 216(c), as here.

III. Conclusion

     For the foregoing reasons, Plaintiff’s motion to approve and

enter consent judgment will be granted.     A separate order will

follow.



                                              /s/
                                    DEBORAH K. CHASANOW
                                    United States District Judge




                                5
